178 F.2d 403
UNITED STATES of America ex rel. John Donald WALKER, Relator-Appellant,v.Edward E. THOMPSON, Warden of the Federal Detention Headquarters, etc., Respondent-Appellee.
No. 155.
Docket 21552.
United States Court of Appeals Second Circuit.
Argued December 16, 1949.
Decided December 16, 1949.

Appeal from the United States District Court for the Southern District of New York.
Sabbatino & Todarelli, New York City (Peter L. F. Sabbatino, New York City, of counsel), for relator-appellant.
Irving H. Saypol, United States Attorney, New York City (Bruno Schachner, Assistant United States Attorney, New York City, of counsel), for respondent-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.